Exhibit 10.1

REAFFIRMATION AGREEMENT

Reference is made to the Collateral Agency Agreement, dated as of June 14, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Agency Agreement”) among Gogo Inc., a
Delaware corporation (the “Parent”), Gogo Intermediate Holdings LLC, a Delaware
limited liability company (the “Company”), Gogo Finance Co. Inc., a Delaware
corporation (the “Co-Issuer” and, together with the Company, the “Issuers”), the
other Grantors from time to time party thereto, U.S. Bank National Association,
as Trustee under the Indenture (as defined therein) and U.S. Bank National
Association, as Collateral Agent. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Agency
Agreement. This Reaffirmation Agreement is being executed and delivered as of
September 25, 2017 in connection with an Additional Secured Debt Designation of
even date herewith which Additional Secured Debt Designation has designated
additional secured debt as either Priority Lien Debt or Junior Lien Debt (as
described therein) entitled to the benefit of the Collateral Agency Agreement.

Each of the undersigned hereby consents to the designation of additional secured
debt as Priority Lien Debt as set forth in the Additional Secured Debt
Designation of even date herewith and hereby confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Priority Lien Documents to which
it is party, and agrees that, notwithstanding the designation of such additional
indebtedness or any of the transactions contemplated thereby, such guarantees,
pledges, grants of security interests and other obligations, and the terms of
each Priority Lien Document to which it is a party, are not impaired or
adversely affected in any manner whatsoever and shall continue to be in full
force and effect and such additional secured debt shall be entitled to all of
the benefits of such Priority Lien Documents.

Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Agency Agreement will apply with like effect to this Reaffirmation
Agreement.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date first set forth above.

 

GOGO INC. By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President and Chief Financial
Officer GOGO INTERMEDIATE HOLDINGS LLC By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President and Chief Financial
Officer GOGO FINANCE CO. INC. By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President and Chief Financial
Officer GOGO BUSINESS AVIATION LLC By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President and Chief Financial
Officer GOGO LLC By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President and Chief Financial
Officer AC BIDCO LLC By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Reaffirmation Agreement]